Title: To Alexander Hamilton from William Seton, 30 August 1792
From: Seton, William
To: Hamilton, Alexander



My Dear sir
New York 30 Aug. 1792

Your last Letters were delivered to me just at the Moment of severe affliction. I have not been able to look over them till now which I know your feeling Heart will excuse and lament with me the occasion.
The Letter for St. Vincents was forwarded by a Vessell that sailed on Sunday. I could not find any Person that knew Mr. Donald. My Son made particular enquirys from the Merchants here connected with that Island. The Governor is a Colonel Seton. He is a distant relation of mine, but I am not personally known to him. However I would take the liberty of writing to him, if it would be doing you the least pleasure.
Agreeably to your request I enclose your Account with the Bank,—the Note for 500 Dolls was discounted & the dft of 100 paid—that there is a Balance now due you of 175 31/100. I thank you much for the explanation of the late conduct of the Branch. I must confess I was rather apprehensive it proceeded from other Motives. It is alarming to see how Banks are ⟨mu⟩ltiplying all over the States. Should any failure happen, a general discredit will fall upon all Bank Paper.
Mr. Pearce the Manufacturer called upon me the other day, to shew me his Books when he had accounted for the 120 Dollars I advanced him on his arrival. I fear the repayment to me will be forgot unless the Directors of the Society are notified. I will thank you to put me on the mode of recovery.
I am with the sincerest esteem & respect   Dear sir   Your Obligd Obdt. Hue Servt
Wm Seton
Alexr. Hamilton Esqr.
